DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to new limitations recited in independent claims 15 and 27 (see Remarks filed 2/16/2021 on P6-8), it is noted that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04 II. Contingent Limitations).  
In the case of claim 15, the step to “increase an air-fuel ratio” is contingent on the condition that “a reforming reaction of the raw fuel becomes dominant over a combustion reaction of the raw fuel at the catalyst combustor”.  Since the recitation of said condition does not necessarily require the condition to occur (“when a reforming reaction of the raw fuel becomes dominant over a combustion reaction of the raw fuel at the catalyst combustor”), the claimed invention may be practiced without the above condition happening and, thus, the step to “increase an air-fuel ratio” is not required by the broadest reasonable interpretation of said claim.  The Examiner suggests amending the recitation of the condition to positively require the condition to occur.  
In the case of claim 27, the step of “increasing an air-fuel ratio” is contingent on the condition that “the temperature of the catalyst combustor shifts in a predetermined temperature range where a reforming reaction of the raw fuel is dominant over a combustion reaction of the raw fuel”.  Since the recitation of said condition does not necessarily require the condition to occur (“when the temperature of the catalyst combustor shifts in a predetermined temperature range where a reforming reaction of the raw fuel is dominant over a combustion reaction of the raw fuel”), the claimed invention may be practiced without the above condition happening and, thus, the step of “increasing an air-fuel ratio” is not required by the broadest reasonable interpretation of said claim.  The Examiner suggests amending the recitation of the condition to positively require the condition to occur.  
Similarly, independent claims 15 and 27 have been amended to further include new contingent limitations and, thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04 II. Contingent Limitations).  The step to “increase the air-fuel ratio” is contingent on one of three conditions “(i) a concentration of a specific gas component in the combustion gas reaches a predetermined concentration after starting of the startup of the fuel cell system” or “(ii) a temperature of the catalyst combustor reaches a first predetermined temperature after starting of the startup of the fuel cell system” or “(iii) an elapsed time after starting of the startup of the fuel cell system equal a predetermined time”.  Since the recitation of said conditions does not necessarily require the condition to occur (“when (i) a concentration of a specific gas component in the combustion gas reaches a predetermined concentration after starting of the startup of the fuel cell system; or (ii) a temperature of the catalyst combustor reaches a first predetermined temperature after starting of the startup of the fuel cell system; or (iii) an elapsed time after starting of the startup of the fuel cell system equal a predetermined time”), the claimed invention may be practiced without the above conditions happening and, thus, the step to “increase the air-fuel ratio” is not required by the broadest reasonable interpretation of the independent claims.  The Examiner suggests amending the recitation of the conditions to positively require one of said conditions to occur.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "becomes dominant" in claim 15 is a relative term which renders the claim indefinite.  The term "becomes dominant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the claim limitation “when a reforming reaction of the raw fuel becomes dominant over a combustion reaction of the raw fuel at the catalyst combustor” is unclear because there is no metric or means for determining whether the reforming reaction “becomes dominant” over the combustion reaction and it is unclear what it means for one reaction to become dominant over the other.
Claim 15 recites the limitation “the controller programmed to…when a reforming reaction of the raw fuel becomes dominant over a combustion reaction of the raw fuel at the catalyst combustor, increase an air-fuel ratio”.  Further, the claim newly recites “the controller is programmed to increase the air-fuel ratio when (i) a concentration of a specific gas component in the combustion gas reaches a predetermined concentration after starting of the startup of the fuel cell system; or (ii) a temperature of the catalyst combustor reaches a first predetermined temperature after starting of the startup of the fuel cell system; or (iii) an elapsed time after starting of the startup of the fuel cell system equal a predetermined time” which renders the claimed indefinite because it is unclear whether the step of increasing the air-fuel ratio is contingent on when the reforming reaction becomes dominant over the combustion reaction or contingent on one of conditions (i) through (iii), and it is further unclear whether/how the first contingency (when the reforming reaction becomes dominant over the combustion reaction) is related to the second contingency (conditions (i) through (iii)).  

Claim 27 recites the limitation “the controller programmed to…when the temperature of the catalyst combustor shifts in a predetermined temperature range where a reforming reaction of the raw fuel is dominant over a combustion reaction of the raw fuel, increasing an air-fuel ratio”.  Further, the claim newly recites “the controller is programmed to increase the air-fuel ratio when (i) a concentration of a specific gas component in the combustion gas reaches a predetermined concentration after starting of the startup of the fuel cell system; or (ii) a temperature of the catalyst combustor reaches a first predetermined temperature after starting of the startup of the fuel cell system; or (iii) an elapsed time after starting of the startup of the fuel cell system equal a predetermined time” which renders the claimed indefinite because it is unclear whether the step of increasing the air-fuel ratio is contingent on when the temperature of the catalyst combustor shifts in a predetermined temperature range where a reforming reaction of the raw fuel is dominant over a combustion reaction of the raw fuel or contingent on one of conditions (i) through (iii), and it is further unclear whether/how the first contingency (when the temperature of the catalyst combustor shifts in a predetermined temperature range where a reforming reaction of the raw fuel is dominant over a combustion reaction of the raw fuel) is related to the second contingency (conditions (i) through (iii)).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, 20-21 and 23-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matoba (US 2002/0146604).
Regarding claim 15, Matoba discloses a fuel cell system (fuel cell power plant, Title, Abstract, Fig. 1-20) comprising: 
a fuel cell (fuel cell stack 1 [0037]);
a catalyst combustor configured to receive raw fuel and oxidant and generate combustion gas of the raw fuel (combustor 10 [0037]);
a reformer configured to reform the raw fuel and generate fuel gas for the fuel cell (reformer 3 [0037]); and 
a controller programmed to control supplying of the raw fuel and the oxidant to the catalyst combustor (fuel and air supplied to combustor 10 by controller 50 [0050]-[0054]);
the controller programmed to supply the raw fuel and the oxidant to the catalyst combustor at the time of startup of the fuel cell system, and when a reforming reaction of the raw fuel becomes dominant over a combustion reaction of the raw fuel at the catalyst combustor, increase an air-fuel ratio that is a ratio of the oxidant to the raw fuel, compared to the air-fuel ratio before the reforming reaction becomes dominant (signals from temperature sensor 23, concentration sensor 26 are input to controller 50 [0050]; controller 50 controls air-fuel ratio [0064]-[0079]),
wherein the controller is programmed to increase the air-fuel ratio when 
(i) a concentration of a specific gas component in the combustion gas reaches a predetermined concentration after starting of the startup of the fuel cell system; or 
(ii) a temperature of the catalyst combustor reaches a first predetermined temperature after starting of the startup of the fuel cell system; or 
(iii) an elapsed time after starting of the startup of the fuel cell system equal a predetermined time (signals from temperature sensor 23, concentration sensor 26 are input to controller 50 [0050]; controller 50 controls air-fuel ratio [0064]-[0079]).
Further regarding claim 15, the step to “increase an air-fuel ratio” is contingent on the condition that “a reforming reaction of the raw fuel becomes dominant over a combustion reaction of the raw fuel at the catalyst combustor”.  Since the recitation of said condition does not necessarily require the condition to occur (“when a reforming reaction of the raw fuel becomes dominant over a combustion reaction of the raw fuel at the catalyst combustor”), the claimed invention may be practiced without the above condition happening and, thus, the step to “increase an air-fuel ratio” is not required by the broadest reasonable interpretation of said claim.  
Further regarding claim 15 recites the limitation “the controller programmed to…when a reforming reaction of the raw fuel becomes dominant over a combustion reaction of the raw fuel at the catalyst combustor, increase an air-fuel ratio”.  Further, the claim newly recites “the controller is programmed to increase the air-fuel ratio when (i) a concentration of a specific gas component in the combustion gas reaches a predetermined concentration after starting of the startup of the fuel cell system; or (ii) a temperature of the catalyst combustor reaches a first predetermined temperature after starting of the startup of the fuel cell system; or (iii) an elapsed time after starting of the startup of the fuel cell system equal a predetermined time” which renders the claimed indefinite because it is unclear whether the step of increasing the air-fuel ratio is contingent on when the reforming reaction becomes dominant over the combustion reaction or contingent on one of conditions (i) through (iii), and it is further unclear whether/how the first contingency (when the reforming reaction becomes dominant over the combustion reaction) is related to the second contingency (conditions (i) through (iii)).  
Regarding claim 16, Matoba discloses all of the claim limitations as set forth above.  Matoba further discloses an anode-gas flow path that supplies fuel gas to the fuel cell, wherein the reformer is disposed on the anode-gas flow path (reformate gas supplied to anode 1B of fuel cell stack 1 [0044]-[0045]), and the catalyst combustor is configured to heat at least one of the fuel cell or the reformer (combustion gas supplied to reformer 3 from combustor 10 [0047]).
Regarding claim 17, Matoba discloses all of the claim limitations as set forth above.  Matoba further discloses the controller is programmed to increase the air-fuel ratio when the concentration of the specific gas component in the combustion gas reaches the predetermined concentration after starting of the startup of the fuel cell system ([0061]).
Further regarding claim 17, the step to “increase the air-fuel ratio” is contingent on the condition that “the concentration of the specific gas component in the combustion gas reaches the predetermined concentration after starting of the startup of the fuel cell system”.  Since the recitation of said condition does not necessarily require the condition to occur (“when the concentration of the specific gas component in the combustion gas reaches the predetermined concentration after starting of the startup of the fuel cell system”), the claimed invention may be practiced without the above condition happening and, thus, the step to “increase an air-fuel ratio” is not required by the broadest reasonable interpretation of said claim.  
Regarding claim 20, Matoba discloses all of the claim limitations as set forth above.  Matoba further discloses the controller is programmed to increase the air-fuel ratio when the temperature of the catalyst combustor reaches the first predetermined temperature after starting of the startup of the fuel cell system (When combustor 10 operates to warm up the reformer 3, controller 50 outputs a command signal to inject a predetermined amount of fuel. As a results, a gaseous mixture of rich air-fuel ratio is combusted. [0076]).
Further regarding claim 20, the step to “increase the air-fuel ratio” is contingent on the condition that “the temperature of the catalyst combustor reaches the first predetermined temperature after starting of the startup of the fuel cell system”.  Since the recitation of said condition does not necessarily require the condition to occur (“when the temperature of the catalyst combustor reaches the first predetermined temperature after starting of the startup of the fuel cell system”), the claimed invention may be practiced without the above condition happening and, thus, the step to “increase an air-fuel ratio” is not required by the broadest reasonable interpretation of said claim.  

Regarding claim 21, Matoba discloses all of the claim limitations as set forth above.  Matoba further discloses the controller is programmed to increase the air-fuel ratio when the elapsed time after starting of the startup of the fuel cell system equals the predetermined time (air-fuel ratio control based on time [0077], [0145]-[0146]).
Further regarding claim 21, the step to “increase the air-fuel ratio” is contingent on the condition that “the elapsed time after starting of the startup of the fuel cell system equals the predetermined time”.  Since the recitation of said condition does not necessarily require the condition to occur (“when the elapsed time after starting of the startup of the fuel cell system equals the predetermined time”), the claimed invention may be practiced without the above condition happening and, thus, the step to “increase an air-fuel ratio” is not required by the broadest reasonable interpretation of said claim.  
Regarding claim 23, Matoba discloses all of the claim limitations as set forth above.  Matoba further discloses the controller is programmed to, after increasing the air-fuel ratio, when the temperature of the catalyst combustor rises to a second predetermined temperature, decrease the air-fuel ratio (When combustor 10 operates to warm up the reformer 3, controller 50 outputs a command signal to inject a predetermined amount of fuel. As a results, a gaseous mixture of rich air-fuel ratio is combusted. [0076]).
Further regarding claim 23, the step to “decrease the air-fuel ratio” is contingent on the condition that “the temperature of the catalyst combustor rises to a second predetermined temperature”.  Since the recitation of said condition does not necessarily require the condition to occur (“when the temperature of the catalyst combustor rises to a second predetermined temperature”), the claimed invention may be practiced without the above condition happening and, thus, the step to “increase an air-fuel ratio” is not required by the broadest reasonable interpretation of said claim.  
Regarding claim 24, Matoba discloses all of the claim limitations as set forth above.  Matoba further discloses to increase the air-fuel ratio, the controller is programmed to increase a supplying amount of the oxidant to the catalyst combustor (cut off air supply after calculating the air-fuel ratio [0077]).
Further regarding claim 24, the step to “increase an air-fuel ratio” is contingent on the condition that “a reforming reaction of the raw fuel becomes dominant over a combustion reaction of the raw fuel at the catalyst combustor”.  Since the recitation of said condition does not necessarily require the condition to occur (“when a reforming reaction of the raw fuel becomes dominant over a combustion reaction of the raw fuel at the catalyst combustor”), the claimed invention may be practiced without the above condition happening and, thus, the step to “increase an air-fuel ratio” is not required by the broadest reasonable interpretation of said claim.  
Further regarding claim 24 recites the limitation “the controller programmed to…when a reforming reaction of the raw fuel becomes dominant over a combustion reaction of the raw fuel at the catalyst combustor, increase an air-fuel ratio”.  Further, the claim newly recites “the controller is programmed to increase the air-fuel ratio when (i) a concentration of a specific gas component in the combustion gas reaches a predetermined concentration after starting of the startup of the fuel cell system; or (ii) a temperature of the catalyst combustor reaches a first predetermined temperature after starting of the startup of the fuel cell system; or (iii) an elapsed time after starting of the startup of the fuel cell system equal a predetermined time” which renders the claimed indefinite because it is unclear whether the step of increasing the air-fuel ratio is contingent on when the reforming reaction becomes dominant over the combustion reaction or contingent on one of conditions (i) through (iii), and it is further unclear whether/how the first contingency (when the reforming reaction becomes dominant over the combustion reaction) is related to the second contingency (conditions (i) through (iii)).  
Regarding claim 25, Matoba discloses all of the claim limitations as set forth above.  Matoba further discloses to increase the air-fuel ratio, the controller is programmed to decrease a supplying amount of the raw fuel to the catalyst combustor (lean air-methanol mixture, fuel injector 16 does not supply methanol [0136]).
Further regarding claim 25, the step to “increase an air-fuel ratio” is contingent on the condition that “a reforming reaction of the raw fuel becomes dominant over a combustion reaction of the raw fuel at the catalyst combustor”.  Since the recitation of said condition does not necessarily require the condition to occur (“when a reforming reaction of the raw fuel becomes dominant over a combustion reaction of the raw fuel at the catalyst combustor”), the claimed invention may be practiced without the above condition happening and, thus, the step to “increase an air-fuel ratio” is not required by the broadest reasonable interpretation of said claim.  
Further regarding claim 25 recites the limitation “the controller programmed to…when a reforming reaction of the raw fuel becomes dominant over a combustion reaction of the raw fuel at the catalyst combustor, increase an air-fuel ratio”.  Further, the claim newly recites “the controller is programmed to increase the air-fuel ratio when (i) a concentration of a specific gas component in the combustion gas reaches a predetermined concentration after starting of the startup of the fuel cell system; or (ii) a temperature of the catalyst combustor reaches a first predetermined temperature after starting of the startup of the fuel cell system; or (iii) an elapsed time after starting of the startup of the fuel cell system equal a predetermined time” which renders the claimed indefinite because it is unclear whether the step of increasing the air-fuel ratio is contingent on when the reforming reaction becomes dominant over the combustion reaction or contingent on one of conditions (i) through (iii), and it is further unclear whether/how the first contingency (when the reforming reaction becomes dominant over the combustion reaction) is related to the second contingency (conditions (i) through (iii)).  
Regarding claim 26, Matoba discloses all of the claim limitations as set forth above.  Matoba further discloses to increase the air-fuel ratio, the controlleris programmedto stop supplying of the raw fuel to the catalyst combustor, and then alternately execute restarting and stopping of the supplying (controller 50 controls supply of methanol and supply of air to be stopped [0060]).
Further regarding claim 26, the step to “increase an air-fuel ratio” is contingent on the condition that “a reforming reaction of the raw fuel becomes dominant over a combustion reaction of the raw fuel at the catalyst combustor”.  Since the recitation of said condition does not necessarily require the condition to occur (“when a reforming reaction of the raw fuel becomes dominant over a combustion reaction of the raw fuel at the catalyst combustor”), the claimed invention may be practiced without the above condition happening and, thus, the step to “increase an air-fuel ratio” is not required by the broadest reasonable interpretation of said claim.  
Further regarding claim 26 recites the limitation “the controller programmed to…when a reforming reaction of the raw fuel becomes dominant over a combustion reaction of the raw fuel at the catalyst combustor, increase an air-fuel ratio”.  Further, the claim newly recites “the controller is programmed to increase the air-fuel ratio when (i) a concentration of a specific gas component in the combustion gas reaches a predetermined concentration after starting of the startup of the fuel cell system; or (ii) a temperature of the catalyst combustor reaches a first predetermined temperature after starting of the startup of the fuel cell system; or (iii) an elapsed time after starting of the startup of the fuel cell system equal a predetermined time” which renders the claimed indefinite because it is unclear whether the step of increasing the air-fuel ratio is contingent on when the reforming reaction becomes dominant over the combustion reaction or contingent on one of conditions (i) through (iii), and it is further unclear whether/how the first contingency (when the reforming reaction becomes dominant over the combustion reaction) is related to the second contingency (conditions (i) through (iii)).  

Regarding claim 27, Matoba discloses a fuel cell system (fuel cell power plant, Title, Abstract, Fig. 1-20) comprising:
a fuel cell (fuel cell stack 1 [0037]);
a catalyst combustor configured to receive raw fuel and oxidant and generate combustion gas of the raw fuel (combustor 10 [0037]);
a reformer configured to reform the raw fuel and generate fuel gas for the fuel cell (reformer 3 [0037]); and
a controller programmed to control supplying of the raw fuel and the oxidant to the catalyst combustor (fuel and air supplied to combustor 10 by controller 50 [0050]-[0054]);
the controller programmed to supply the raw fuel and the oxidant to the catalyst combustor at the time of startup of the fuel cell system, and during the course of a temperature rise of the catalyst combustor to a target value, when the temperature of the catalyst combustor shifts in a predetermined temperature range where a reforming reaction of the raw fuel is dominant over a combustion reaction of the raw fuel, increasing an air-fuel ratio that is a ratio of the oxidant to the raw fuel, compared to in a region other than the predetermined temperature range (signals from temperature sensor 23, concentration sensor 26 are input to controller 50 [0050]; controller 50 controls air-fuel ratio [0064]-[0079]; When combustor 10 operates to warm up the reformer 3, controller 50 outputs a command signal to inject a predetermined amount of fuel. As a results, a gaseous mixture of rich air-fuel ratio is combusted. [0076]),
wherein the controller is programmed to increase the air-fuel ratio when 
(i) a concentration of a specific gas component in the combustion gas reaches a predetermined concentration after starting of the startup of the fuel cell system; or 
(ii) a temperature of the catalyst combustor reaches a first predetermined temperature after starting of the startup of the fuel cell system; or 
(iii) an elapsed time after starting of the startup of the fuel cell system equal a predetermined time (signals from temperature sensor 23, concentration sensor 26 are input to controller 50 [0050]; controller 50 controls air-fuel ratio [0064]-[0079]).
Further regarding claim 27 recites the limitation “the controller programmed to…when a reforming reaction of the raw fuel becomes dominant over a combustion reaction of the raw fuel at the catalyst combustor, increase an air-fuel ratio”.  Further, the claim newly recites “the controller is programmed to increase the air-fuel ratio when (i) a concentration of a specific gas component in the combustion gas reaches a predetermined concentration after starting of the startup of the fuel cell system; or (ii) a temperature of the catalyst combustor reaches a first predetermined temperature after starting of the startup of the fuel cell system; or (iii) an elapsed time after starting of the startup of the fuel cell system equal a predetermined time” which renders the claimed indefinite because it is unclear whether the step of increasing the air-fuel ratio is contingent on when the reforming reaction becomes dominant over the combustion reaction or contingent on one of conditions (i) through (iii), and it is further unclear whether/how the first contingency (when the reforming reaction becomes dominant over the combustion reaction) is related to the second contingency (conditions (i) through (iii)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matoba (US 2002/0146604), as applied to claims 15-17, 20-21 and 23-27 above, in view of Pettit (US 6,077,620).
Regarding claim 18, Matoba discloses all of the claim limitations as set forth above.  Although Matoba further discloses the specific gas component is at least one of CO, CO2, CH4, H2, H2O, or CH3CHO (CO [0061]), the reference does not disclose the raw fuel is ethanol.
Pettit discloses a fuel cell system including a fuel reformer heated by a catalytic combustor, wherein for vehicular applications it is desirable to use a liquid fuel such as a low molecular weight alcohol such as methanol or ethanol and the principles embodied with respect to a fuel cell fueled by reformed methanol are equally applicable to fuel cells fueled by other endothermically reformable fuels such as ethanol (Title, Abstract, C1/L43-58, C2/L66-C3/L3).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
 	The claim would have been obvious because a particular known endothermically reformable fuel alternative (ethanol instead of methanol) for a fuel cell was recognized as part of the ordinary capabilities of one skilled in the art.  
 The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 19, modified Matoba discloses all of the claim limitations as set forth above.  Matoba further discloses the controller is includes a discharged gas sensor disposed to detect a concentration of the specific gas component (concentration sensor 26 [0052]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        3/11/2021